SCHALL, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves for an extension of time to file its brief. George B. Yodice opposes, moves to dismiss the Secretary’s appeal, and asks the court to establish a briefing schedule in his cross-appeal. The Secretary opposes. The court considers whether the Court of Appeals for Veterans Claims’ decision in *715Yodice v. Principi, 02-0215, 2003 WL 21756857 (July 24, 2003), should be vacated and the case remanded for further proceedings consistent with this court’s decision in Conway v. Principi, 353 F.3d 1369 (Fed.Cir.2004).
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The Secretary’s motion for an extension of time is moot.
(2) Yodice’s motions to dismiss and set a briefing schedule are denied.
(3) The Court of Appeals for Veterans Claims’ decision is vacated and the case is remanded.